DETAILED ACTION
This is in response to Applicant’s reply dated 11/30/21.  Claims 1-13 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe Mayo (Reg. # 53,288) on 12/14/21.
The application has been amended as follows: 

(currently amended) A method for identification of a connected object in a network infrastructure, said network infrastructure comprising at least two networks of connected objects that are interconnected by means of a data transport network, said at least two networks of connected objects each comprising a plurality of connection gateways to the data transport network, each comprising their respective 

reception of a request coming from a source connected object of the network infrastructure, said request comprising a search criteria;
analysis of any correspondence of the search criteria of the request with information related to any of the connected objects of the network infrastructure which are comprised in a routing list for the first connection gateway;
and, in case of identification of one or more other of said connected objects for which a correspondence has been established,
transmission, to the source connected object, of information characteristic of one or more other identified connected objects,
wherein the search criteria of the request coming from the source connected object comprises a maximum target distance, in the network infrastructure, in relation to the source connected object,
wherein the information related to the connected objects which are included in the routing list of the first connection gateway comprise respective distances, in the network infrastructure, separating a connection gateway of local or remote ones of said connected objects, to which said first connection gateway can transmit messages,
wherein the correspondence of the search criteria of the request is established with information relating to a specific one of said local or remote ones of said connected objects of the network infrastructure when the maximum target distance, in the network infrastructure, in relation to the source connected object comprised in the search criteria and
wherein a response message received by said connection gateway coming from the specific one of said connected objects of the network infrastructure comprises a list of unique universal identifiers of one or more other of said connected objects of the at least two networks of connected objects with which said specific one of said connected objects comprises an established communications link, as well as a functional domain of said specific one of said connected objects, a manufacturer of said specific one of said connected objects and a distance, in the network infrastructure, that separates said specific one of said connected objects from the source connected object, associated with said one or more other of said connected objects.

(previously presented) The method for identification according to claim 1, wherein the search criteria of the request coming from the source connected object further comprise one or more of: 
a unique universal identifier, UUID, for said source connected object; 
an identification data from a functional domain of said source connected object; and, 
an identification data from a manufacturer of said source connected object.

(previously presented) The method for identification according to claim 1, wherein the information related to the connected objects which are included in the routing list of the first connection gateway further comprise one or more of: 

identification data of respective functional domains, for said local or remote ones of said connected objects, to which the first connection gateway can transmit said messages; and, 
identification data of respective manufacturers, of said local or remote ones of said connected objects, to which the first connection gateway can transmit said messages.

(previously presented) The method for identification according to claim 1, wherein the correspondence of the search criteria of the request is further established with information relating to said specific one of said local or remote ones of said connected objects, of the network infrastructure when: 
a unique universal identifier, UUID, for a connected object of said connected objects comprised in the search criteria is identical to a unique universal identifier, UUID, for the specific one of the connected object, included in the routing list of the first connection gateway; 
or when, identification data of a functional domain and identification data of a manufacturer of a connected object of the connected objects, comprised in the search criteria of the request, are respectively identical to the functional domain and to the manufacturer of the specific one of the connected objects, included in the routing list of the first connection gateway.

(previously presented) The method for identification according to claim 1, wherein the information characteristic of an identified connected object of the one or more other identified connected objects comprises one or more of: 
universal unique identifier, UUID, of the identified connected object; 
a functional domain of the identified connected object; 
a manufacturer of the identified connected object; 
a distance, in the network infrastructure, that separates the identified connected object from the source connected object; and, 
a latency associated with a data transmission from the first connection gateway to the identified connected object.

(previously presented) The method for identification according to claim 1, wherein a value of a distance separating a specific connection gateway from a remote connected object is determined by a number of connection gateways separating said specific connection gateway from a respective connection gateway directly connected to said specific one of said connected objects.

(currently amended) The method for identification according to claim 1, wherein the information included in said routing list of said first connection gateway is stored in a memory of said first connection gateway and is updated upon reception, by said first connection gateway, of said response message coming from said specific one of the connected objects or a mesh message coming from another connection gateway of said plurality of connection gateways of the network infrastructure.

(currently amended) The method for identification according to claim 7, wherein said response message received by said connection gateway coming from the specific one of said connected objects of the network infrastructure further comprises: 
a universal unique identifier, UUID, of said connected object; 

identification data from the functional domain of said specific one of said connected objects; and, 
identification data of the manufacturer of said specific one of said connected objects



(previously presented) The method for identification according to claim 7, wherein said mesh message, received by said first connection gateway, coming from said another connection gateway of said plurality of connection gateways of the network infrastructure comprises information included in a routing list of said another connection gateway.

(previously presented) The method for identification according to claim 1, wherein the communication interfaces used by the plurality of connection gateways comprise Ethernet interfaces, WIFI interfaces, Bluetooth interfaces, RF433 interfaces, or IrDA interfaces.

(currently amended) A connection gateway of a network of connected objects configured to implement a method for identification of a connected object in a network infrastructure, said network infrastructure comprising at least two networks of connected objects that are  interconnected by means of a data transport network within a network interface, said at least two networks of connected objects each comprising a plurality of connection gateways, each comprising their respective communication interfaces, said method executed by a first connection gateway of one of the at least two networks of connected objects and said method comprising
reception of a request coming from a source connected object of the network infrastructure, said request comprising a search criteria;
analysis of any correspondence of the search criteria of the request with information related to any of the connected objects of the network infrastructure which are comprised in a routing list for the first connection gateway;
and, in case of identification of one or more other of said connected objects for which a correspondence has been established,
transmission, to the source connected object, of information characteristic of one or more other identified connected objects,

wherein the information related to the connected objects which are included in the routing list of the first connection gateway comprise respective distances, in the network infrastructure, separating a connection gateway of local or remote ones of said connected objects, to which said first connection gateway can transmit messages,
wherein the correspondence of the search criteria of the request is established with information relating to a specific one of said local or remote ones of said connected objects of the network infrastructure when the maximum target distance, in the network infrastructure, in relation to the source connected object comprised in the search criteria is greater than or equal to a distance, in the network infrastructure, which separates the specific one of the connected objects from the first connection gateway, and
wherein a response message received by said connection gateway coming from the specific one of said connected objects of the network infrastructure comprises a list of unique universal identifiers of one or more other of said connected objects of the at least two networks of connected objects with which said specific one of said connected objects comprises an established communications link, as well as a functional domain of said specific one of said connected objects, a manufacturer of said specific one of said connected objects and a distance, in the network infrastructure, that separates said specific one of said connected objects from the source connected object, associated with said one or more other of said connected objects;
each connection gateway of said plurality of connection gateways comprising: 

an analysis module configured to analyze any correspondence of the search criteria of each said request with information related to connected objects of the network infrastructure which are included in a routing list for the each connection gateway; 
an identification module configured to transmit to the source connected object, for each identified connected object of the one or more other identified connected objects for which a correspondence is established, information characteristic of the each identified connected object.

(currently amended) A data communication system comprising:
at least two networks of connected objects that are interconnected by means of a data transport network within a network infrastructure, 
said at least two networks of connected objects comprising a plurality of connection gateways, 
said data communication system configured to implement a method for identification of a connected object in said network infrastructure, said plurality of connection gateways each comprising their respective communication interfaces, said method executed by a first connection gateway of one of the at least two networks of connected objects and said method comprising
reception of a request coming from a source connected object of the network infrastructure, said request comprising a search criteria;

and, in case of identification of one or more other of said connected objects for which a correspondence has been established,
transmission, to the source connected object, of information characteristic of one or more other identified connected objects,
wherein the search criteria of the request coming from the source connected object comprises a maximum target distance, in the network infrastructure, in relation to the source connected object,
wherein the information related to the connected objects which are included in the routing list of the first connection gateway comprise respective distances, in the network infrastructure, separating a connection gateway of local or remote ones of said connected objects, to which said first connection gateway can transmit messages,
wherein the correspondence of the search criteria of the request is established with information relating to a specific one of said local or remote ones of said connected objects of the network infrastructure when the maximum target distance, in the network infrastructure, in relation to the source connected object comprised in the search criteria is greater than or equal to a distance, in the network infrastructure, which separates the specific one of the connected objects from the first connection gateway, and
wherein a response message received by said connection gateway coming from the specific one of said connected objects of the network infrastructure comprises a list of unique universal identifiers of one or more other of said connected objects of the at least two networks of connected objects with which said specific one of said connected objects comprises an established communications link, as well as a functional domain of said specific one of said connected objects, a manufacturer of said specific one of said connected objects and a distance, in the network infrastructure, that separates said specific one of said connected objects from the source connected object, associated with said one or more other of said connected objects;
each connection gateway of said plurality of connection gateways comprising a receiving module configured to receive a request from the source connected object of the network infrastructure, said request comprising search criteria; 
an analysis module configured to analyze any correspondence of the search criteria of each said request with information related to connected objects of the network infrastructure which are included in a routing list for the each connection gateway; 
an identification module configured to transmit to the source connected object, for each identified connected object of the one or more other identified connected objects for which a correspondence is established, information characteristic of the each identified connected object.

(previously presented) The connection gateway according to claim 11 further comprising: 
a request transmitting module configured to issue said request comprising said search criteria; and, 
an information receiving module configured to receive said information characteristic of said one or more other identified connected objects.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: independent claims 1, 11, and 12 teach, among other things, … reception of a request coming from a source connected object of the network infrastructure, said request comprising a search criteria … wherein the correspondence of the search criteria of the request is established with information relating to a specific one of said local or remote ones of said connected objects of the network infrastructure when the maximum target distance, in the network infrastructure, in relation to the source connected object comprised in the search criteria is greater than or equal to a distance, in the network infrastructure, which separates the specific one of the connected objects from the first connection gateway, and wherein a response message received by said connection gateway coming from the specific one of said connected objects of the network infrastructure comprises a list of unique universal identifiers of one or more other of said connected objects of the at least two networks of connected objects with which said specific one of said connected objects comprises an established communications link, as well as a functional domain of said specific one of said connected objects, a manufacturer of said specific one of said connected objects and a distance, in the network infrastructure, that separates said specific one of said connected objects from the source connected object, associated with said one or more other of said connected objects.
Independent claims 1, 11, and 12 when taken as a whole constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-13 have been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468